DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
It is noted that Response to Election/Restriction filed on 4/20/2021 elects Group I, claims 1 – 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 7 – 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0079854 A1 (hereunder Mangoubi), and further in view of Jun (2012, Pattern Recognition).
With respect to independent claim 1, Mangoubi teaches in paragraphs [0065 – 0069] a method for determining characteristic-curve correction factors of a matrix detector focal plane array as disclosed in paragraph [0008] that images in an infrared spectral range as disclosed in paragraph [0029], which comprises the steps of:
recording an area having a homogeneous temperature at two different temperatures by the matrix detector, there being two images                         
                            
                                
                                    T
                                
                                
                                    H
                                
                                
                                    i
                                    j
                                
                            
                        
                    ,                         
                            
                                
                                    T
                                
                                
                                    L
                                
                                
                                    i
                                    j
                                
                            
                        
                    with different integration times t1, t2 for each temperature;
determining a signal gradient CH, CL over an integration time at the two different temperatures in each case;
determining a gain Gij as shown in Equation (1) in paragraph [0065] from a difference of signal gradients; and
storing the characteristic-curve correction factors as shown in Equation (3) in paragraph [0069];[Mangoubi should store this correction factors in a memory to correct non-uniformity in infrared imaging.; in paragraph [0015] for calibration, Mangoubi should store this gain correction factors.] for the gain.
Mangoubi is silent with determining a signal gradient over an integration time for each pixel from four pixel values at the two different temperatures in each case.
In Fig. 3(a), Jun teaches determining a signal gradient for each pixel from four pixel values. In view of this, it would have been obvious at the time of the claimed KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 4,  in paragraph [0046] Mangoubi teaches recording the two images with the different integration times immediately in succession.
With respect to dependent claim 5, in paragraph [0072] Mangoubi teaches non-uniformities in the dark current between detector elements. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Mangoubi modified by Jun so as to have the limitation of “determining a dark current for each of the pixels using at least image points assigned to one of the temperatures and characteristics of detector elements assigned to the pixels are corrected using the characteristic-curve correction factors for the dark current” in order to have gain correction factors due to dark current. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claims 7 – 8, in Equation (1) Mangoubi teaches using the difference between the two signal gradients as the gain and wherein the characteristic-curve correction factor for the gain is a mean difference of the signal gradients divided by a pixel-individual difference of the signal gradients.
With respect to dependent claim 10, in paragraph [0066] Mangoubi teaches interpolating the characteristic-curve correction factors from the two temperatures for a multiplicity of further, different temperatures.
Allowable Subject Matter
Claims 2 – 3, 6, 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to dependent claim 2, the prior art of record fails to teach or reasonably suggest:
determining a signal offset for each of the pixels from at least two pixel values that are assigned to one of the temperatures, the signal offset is subtracted from the pixel values and the gain is thereupon determined.
With respect to dependent claim 6, the prior art of record fails to teach or reasonably suggest:
which further comprises using one of the signal gradients or a summation of both of the signal gradients as the dark current.
	With respect to dependent claim 11, the prior art of record fails to teach or reasonably suggest:
determining a detector temperature of the matrix detector; and
determining the characteristic-curve correction factors in dependence on the detector temperature.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhuo et al. (US 2015/0125092 A1) teaches Near infrared guided image denoising.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        
6/6/2021